
	

115 HR 6237 : Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018 and 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		H. R. 6237
		IN THE SENATE OF THE UNITED STATES
		July 16, 2018ReceivedAN ACT
		To authorize appropriations for fiscal years 2018 and 2019 for intelligence and
			 intelligence-related activities of the United States Government, the
			 Community Management Account, and the Central Intelligence Agency
			 Retirement and Disability System, and for other purposes.
	
	
		1.Short title; organization of Act into divisions
 (a)Short titleThis Act may be cited as the Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018 and 2019. (b)OrganizationThis Act is organized into two divisions as follows:
 (1)Division AIntelligence Authorization Act for Fiscal Year 2018. (2)Division BIntelligence Authorization Act for Fiscal Year 2019.
				AIntelligence Authorization Act for Fiscal Year 2018
			101.Short title; table of contents
 (a)Short titleThis division may be cited as the Intelligence Authorization Act for Fiscal Year 2018. (b)Table of contentsThe table of contents for this division is as follows:
					
						Sec. 101. Short title; table of contents.
						Sec. 102. Definitions.
						Title I—Intelligence Activities
						Sec. 1101. Authorization of appropriations.
						Sec. 1102. Classified Schedule of Authorizations.
						Sec. 1103. Personnel ceiling adjustments.
						Sec. 1104. Intelligence Community Management Account.
						Title II—Central Intelligence Agency Retirement and Disability System
						Sec. 1201. Authorization of appropriations.
						Sec. 1202. Computation of annuities for employees of the Central Intelligence Agency.
						Title III—General Intelligence Community Matters
						Sec. 1301. Restriction on conduct of intelligence activities.
						Sec. 1302. Increase in employee compensation and benefits authorized by law.
						Title IV—Matters Relating to Elements of the Intelligence Community
						Sec. 1401. Authority for protection of current and former employees of the Office of the Director
			 of National Intelligence.
						Sec. 1402. Designation of the program manager-information-sharing environment.
						Sec. 1403. Technical modification to the executive schedule.
						Title V—Reports and other matters
						Sec. 1501. Period of overseas assignments for certain foreign service officers.
						Sec. 1502. Assessment of significant Russian influence campaigns directed at foreign elections and
			 referenda.
						Sec. 1503. Foreign counterintelligence and cybersecurity threats to Federal election campaigns.
						Sec. 1504. Intelligence community reports on security clearances.
						Sec. 1505. Assessment of threat finance relating to Russia.
						Sec. 1506. Report on cyber exchange program.
						Sec. 1507. Review of Intelligence Community whistleblower matters.
						Sec. 1508. Report on role of Director of National Intelligence with respect to certain foreign
			 investments.
						Sec. 1509. Semiannual reports on investigations of unauthorized disclosures of classified
			 information.
						Sec. 1510. Reports on intelligence community participation in vulnerabilities equities process of
			 Federal Government.
						Sec. 1511. Sense of Congress on notifications of certain disclosures of classified information.
						Sec. 1512. Technical amendments related to the Department of Energy.
					
 102.DefinitionsIn this division, the terms congressional intelligence committees and intelligence community have the meaning given those terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
			IIntelligence Activities
				1101.Authorization of appropriations
 (a)In generalFunds are hereby authorized to be appropriated for fiscal year 2018 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:
 (1)The Office of the Director of National Intelligence. (2)The Central Intelligence Agency.
 (3)The Department of Defense. (4)The Defense Intelligence Agency.
 (5)The National Security Agency. (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
 (7)The Coast Guard. (8)The Department of State.
 (9)The Department of the Treasury. (10)The Department of Energy.
 (11)The Department of Justice. (12)The Federal Bureau of Investigation.
 (13)The Drug Enforcement Administration. (14)The National Reconnaissance Office.
 (15)The National Geospatial-Intelligence Agency. (16)The Department of Homeland Security.
 (b)Certain specific authorizationFunds appropriated by the Department of Defense Missile Defeat and Defense Enhancements Appropriations Act, 2018 (division B of Public Law 115–96) for intelligence or intelligence-related activities are specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094), as specified in the classified Schedule of Authorizations pursuant to section 1102, and are subject to such section 504.
					1102.Classified Schedule of Authorizations
 (a)Specifications of amountsThe amounts authorized to be appropriated under section 1101 and, subject to section 1103, the authorized personnel ceilings as of September 30, 2018, for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 1101, are those specified in the classified Schedule of Authorizations prepared to accompany this division.
					(b)Availability of classified schedule of authorizations
 (1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.
 (2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations referred to in subsection (a), or of appropriate portions of such Schedule, within the executive branch.
 (3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—
 (A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
 (B)to the extent necessary to implement the budget; or (C)as otherwise required by law.
							1103.Personnel ceiling adjustments
 (a)Authority for increasesThe Director of National Intelligence may authorize employment of civilian personnel in excess of the number authorized for fiscal year 2018 by the classified Schedule of Authorizations referred to in section 1102(a) if the Director of National Intelligence determines that such action is necessary to the performance of important intelligence functions, except that the number of personnel employed in excess of the number authorized under such section may not, for any element of the intelligence community, exceed—
 (1)3 percent of the number of civilian personnel authorized under such schedule for such element; or (2)10 percent of the number of civilian personnel authorized under such schedule for such element for the purposes of converting the performance of any function by contractors to performance by civilian personnel.
 (b)Treatment of certain personnelThe Director of National Intelligence shall establish guidelines that govern, for each element of the intelligence community, the treatment under the personnel levels authorized under section 1102(a), including any exemption from such personnel levels, of employment or assignment in—
 (1)a student program, trainee program, or similar program; (2)a reserve corps or as a reemployed annuitant; or
 (3)details, joint duty, or long-term, full-time training. (c)Notice to congressional intelligence committeesNot later than 15 days prior to the exercise of an authority described in subsection (a), the Director of National Intelligence shall submit to the congressional intelligence committees—
 (1)a written notice of the exercise of such authority; and (2)in the case of an exercise of such authority subject to the limitation in subsection (a)(2), a written justification for the contractor conversion that includes a comparison of whole-of-Government costs.
						1104.Intelligence Community Management Account
 (a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2018 the sum of $546,900,000.
 (b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized 797 positions as of September 30, 2018. Personnel serving in such elements may be permanent employees of the Office of the Director of National Intelligence or personnel detailed from other elements of the United States Government.
					(c)Classified authorizations
 (1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2018 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 1102(a).
 (2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2018, there are authorized such additional personnel for the Community Management Account as of that date as are specified in the classified Schedule of Authorizations referred to in section 1102(a).
						IICentral Intelligence Agency Retirement and Disability System
 1201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2018 the sum of $514,000,000.
				1202.Computation of annuities for employees of the Central Intelligence Agency
					(a)Computation of annuities
 (1)In generalSection 221 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2031) is amended— (A)in subsection (a)(3)(B), by striking the period at the end and inserting , as determined by using the annual rate of basic pay that would be payable for full-time service in that position.;
 (B)in subsection (b)(1)(C)(i), by striking 12-month and inserting 2-year; (C)in subsection (f)(2), by striking one year and inserting two years;
 (D)in subsection (g)(2), by striking one year each place such term appears and inserting two years; (E)by redesignating subsections (h), (i), (j), (k), and (l) as subsections (i), (j), (k), (l), and (m), respectively; and
 (F)by inserting after subsection (g) the following:  (h)Conditional election of insurable interest survivor annuity by participants married at the time of retirement (1) Authority to make designationSubject to the rights of former spouses under subsection (b) and section 222, at the time of retirement a married participant found by the Director to be in good health may elect to receive an annuity reduced in accordance with subsection (f)(1)(B) and designate in writing an individual having an insurable interest in the participant to receive an annuity under the system after the participant's death, except that any such election to provide an insurable interest survivor annuity to the participant's spouse shall only be effective if the participant's spouse waives the spousal right to a survivor annuity under this Act. The amount of the annuity shall be equal to 55 percent of the participant's reduced annuity.
 (2)Reduction in participant's annuityThe annuity payable to the participant making such election shall be reduced by 10 percent of an annuity computed under subsection (a) and by an additional 5 percent for each full 5 years the designated individual is younger than the participant. The total reduction under this subparagraph may not exceed 40 percent.
 (3)Commencement of survivor annuityThe annuity payable to the designated individual shall begin on the day after the retired participant dies and terminate on the last day of the month before the designated individual dies.
 (4)Recomputation of participant's annuity on death of designated individualAn annuity which is reduced under this subsection shall, effective the first day of the month following the death of the designated individual, be recomputed and paid as if the annuity had not been so reduced..
							(2)Conforming amendments
 (A)Central Intelligence Agency Retirement ActThe Central Intelligence Agency Retirement Act (50 U.S.C. 2001 et seq.) is amended— (i)in section 232(b)(1) (50 U.S.C. 2052(b)(1)), by striking 221(h), and inserting 221(i),; and
 (ii)in section 252(h)(4) (50 U.S.C. 2082(h)(4)), by striking 221(k) and inserting 221(l). (B)Central Intelligence Agency Act of 1949Subsection (a) of section 14 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3514(a)) is amended by striking 221(h)(2), 221(i), 221(l), and inserting 221(i)(2), 221(j), 221(m),.
 (b)Annuities for former spousesSubparagraph (B) of section 222(b)(5) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2032(b)(5)(B)) is amended by striking one year and inserting two years.
 (c)Prior service creditSubparagraph (A) of section 252(b)(3) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2082(b)(3)(A)) is amended by striking October 1, 1990 both places that term appears and inserting March 31, 1991.
 (d)Reemployment compensationSection 273 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2113) is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and
 (2)by inserting after subsection (a) the following:  (b)Part-Time reemployed annuitantsThe Director shall have the authority to reemploy an annuitant on a part-time basis in accordance with section 8344(l) of title 5, United States Code..
 (e)Effective date and applicationThe amendments made by subsection (a)(1)(A) and subsection (c) shall take effect as if enacted on October 28, 2009, and shall apply to computations or participants, respectively, as of such date.
					IIIGeneral Intelligence Community Matters
 1301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this division shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
 1302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this division for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
				IVMatters Relating to Elements of the Intelligence Community
				1401.Authority for protection of current and former employees of the Office of the Director of National
 IntelligenceSection 5(a)(4) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3506(a)(4)) is amended by striking such personnel of the Office of the Director of National Intelligence as the Director of National Intelligence may designate; and inserting current and former personnel of the Office of the Director of National Intelligence and their immediate families as the Director of National Intelligence may designate;.
				1402.Designation of the program manager-information-sharing environment
 (a)Information-sharing environmentSection 1016(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485(b)) is amended—
 (1)in paragraph (1), by striking President and inserting Director of National Intelligence; and (2)in paragraph (2), by striking President both places that term appears and inserting Director of National Intelligence.
 (b)Program managerSection 1016(f)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485(f)(1)) is amended by striking The individual designated as the program manager shall serve as program manager until removed from service or replaced by the President (at the President's sole discretion). and inserting Beginning on the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2018, each individual designated as the program manager shall be appointed by the Director of National Intelligence..
 1403.Technical modification to the executive scheduleSection 5315 of title 5, United States Code, is amended by adding at the end the following: Director of the National Counterintelligence and Security Center.. VReports and other matters 1501.Period of overseas assignments for certain foreign service officers (a)Length of period of assignmentSubsection (a) of section 502 of the Foreign Service Act of 1980 (22 U.S.C. 3982) is amended by adding at the end the following new paragraph:
						
 (3)In making assignments under paragraph (1), and in accordance with section 903, and, if applicable, section 503, the Secretary shall assure that a member of the Service may serve at a post for a period of not more than six consecutive years..
 (b)Foreign language deployment requirementsSection 702 of the Foreign Service Act of 1980 (22 U.S.C. 4022) is amended by— (1)redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following new subsection:  (c)Foreign language deployment requirements (1)In generalThe Secretary of State, with the assistance of other relevant officials, shall require all members of the Service who receive foreign language training in Arabic, Farsi, Chinese (Mandarin or Cantonese), Turkish, Korean, Russian, and Japanese by the institution or otherwise in accordance with subsection (b) to serve three successive tours in positions in which the acquired language is both relevant and determined to be a benefit to the Department.
 (2)Overseas deploymentsIn carrying out paragraph (1), at least one of the three successive tours referred to in such paragraph shall be an overseas deployment.
 (3)WaiverThe Secretary of State may waive the application of paragraph (1) for medical or family hardship or in the interest of national security.
 (4)Congressional notificationThe Secretary of State shall notify the Committees on Appropriations and Foreign Affairs of the House of Representatives and Committees on Appropriations and Foreign Relations of the Senate at the end of each fiscal year of any instances during the prior twelve months in which the waiver authority described in paragraph (3) was invoked..
						1502.Assessment of significant Russian influence campaigns directed at foreign elections and referenda
 (a)Assessment requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report containing an analytical assessment of the most significant Russian influence campaigns, if any, conducted during the 3-year period preceding the date of the enactment of this Act, as well as the most significant current or planned such Russian influence campaigns, if any. Such assessment shall include—
 (1)a summary of such significant Russian influence campaigns, including, at a minimum, the specific means by which such campaigns were conducted, are being conducted, or likely will be conducted, as appropriate, and the specific goal of each such campaign;
 (2)a summary of any defenses against or responses to such Russian influence campaigns by the foreign state holding the elections or referenda;
 (3)a summary of any relevant activities by elements of the intelligence community undertaken for the purpose of assisting the government of such foreign state in defending against or responding to such Russian influence campaigns; and
 (4)an assessment of the effectiveness of such defenses and responses described in paragraphs (2) and (3).
 (b)FormThe report required by subsection (a) may be submitted in classified form, but if so submitted, shall contain an unclassified summary.
 (c)Russian influence campaign definedIn this section, the term Russian influence campaign means any effort, covert or overt, and by any means, attributable to the Russian Federation directed at an election, referendum, or similar process in a country other than the Russian Federation or the United States.
					1503.Foreign counterintelligence and cybersecurity threats to Federal election campaigns
					(a)Reports required
 (1)In generalAs provided in paragraph (2), for each Federal election, the Director of National Intelligence, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis and the Director of the Federal Bureau of Investigation, shall make publicly available on an internet website an advisory report on foreign counterintelligence and cybersecurity threats to election campaigns for Federal offices. Each such report shall include, consistent with the protection of sources and methods, each of the following:
 (A)A description of foreign counterintelligence and cybersecurity threats to election campaigns for Federal offices, including an identification of the foreign state or foreign nonstate person, group, or entity to which such threat has been attributed.
 (B)A summary of best practices that election campaigns for Federal offices can employ in seeking to counter such threats.
 (C)An identification of any publicly available resources, including United States Government resources, for countering such threats.
 (2)Schedule for submittalA report under this subsection shall be made available as follows: (A)In the case of a report regarding a special election held for the office of Senator or Member of the House of Representatives during 2019, not later than the date that is 60 days before the date of such special election.
 (B)In the case of a report regarding an election for a Federal office during any subsequent year, not later than the date that is 1 year before the date of the election.
 (3)Information to be includedA report under this subsection shall reflect the most current information available to the Director of National Intelligence regarding foreign counterintelligence and cybersecurity threats.
 (b)Treatment of campaigns subject to heightened threatsIf the Director of the Federal Bureau of Investigation and the Under Secretary of Homeland Security for Intelligence and Analysis jointly determine that an election campaign for Federal office is subject to a heightened foreign counterintelligence or cybersecurity threat, the Director and the Under Secretary, consistent with the protection of sources and methods, may make available additional information to the appropriate representatives of such campaign.
					1504.Intelligence community reports on security clearances
 (a)Sense of CongressIt is the sense of Congress that— (1)despite sustained efforts by Congress and the executive branch, an unacceptable backlog in processing and adjudicating security clearances persists, both within elements of the intelligence community and in other departments of the Federal Government, with some processing times exceeding a year or even more;
 (2)the protracted clearance timetable threatens the ability of elements of the intelligence community to hire and retain highly qualified individuals, and thus to fulfill the missions of such elements;
 (3)the prospect of a lengthy clearance process deters some such individuals from seeking employment with the intelligence community in the first place, and, when faced with a long wait time, those with conditional offers of employment may opt to discontinue the security clearance process and pursue different opportunities;
 (4)now more than ever, therefore, the broken security clearance process badly needs fundamental reform;
 (5)in the meantime, to ensure the ability of elements of the intelligence community to hire and retain highly qualified personnel, elements should consider, to the extent possible and consistent with national security, permitting new employees to enter on duty immediately or nearly so, and to perform, on a temporary basis pending final adjudication of their security clearances, work that either does not require a security clearance or requires only a low-level interim clearance; and
 (6)an immediate review of a clearance may be triggered when a security clearance holder is reported to have engaged in violent acts against individuals, property, or public spaces based on the security clearance holder’s association or sympathy with persons or organizations that advocate, threaten, or use force or violence, or any other illegal or unconstitutional means, in an effort to prevent others from exercising their rights under the Constitution or laws of the United States or of any State, based on factors including, at a minimum, race, religion, national origin, or disability.
 (b)In generalSection 506H of the National Security Act of 1947 (50 U.S.C. 3104) is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (A)(ii), by inserting and after the semicolon; (B)in subparagraph (B)(ii), by striking ; and and inserting a period; and
 (C)by striking subparagraph (C); (2)by redesignating subsection (b) as subsection (c);
 (3)by inserting after subsection (a) the following new subsection (b):  (b)Intelligence community reports (1)Not later than March 1 of each year, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives a report on the security clearances processed by each element of the intelligence community during the preceding fiscal year. Each such report shall separately identify security clearances processed for Federal employees and contractor employees sponsored by each such element.
 (2)Each report submitted under paragraph (1) shall include each of the following for each element of the intelligence community for the fiscal year covered by the report:
 (A)The total number of initial security clearance background investigations sponsored for new applicants.
 (B)The total number of security clearance periodic reinvestigations sponsored for existing employees. (C)The total number of initial security clearance background investigations for new applicants that were adjudicated with notice of a determination provided to the prospective applicant, including—
 (i)the total number that were adjudicated favorably and granted access to classified information; and (ii)the total number that were adjudicated unfavorably and resulted in a denial or revocation of a security clearance.
 (D)The total number of security clearance periodic background investigations that were adjudicated with notice of a determination provided to the existing employee, including—
 (i)the total number that were adjudicated favorably; and (ii)the total number that were adjudicated unfavorably and resulted in a denial or revocation of a security clearance.
 (E)The total number of pending security clearance background investigations, including initial applicant investigations and periodic reinvestigations, that were not adjudicated as of the last day of such year and that remained pending as follows:
 (i)For 180 days or less. (ii)For 180 days or longer, but less than 12 months.
 (iii)For 12 months or longer, but less than 18 months. (iv)For 18 months or longer, but less than 24 months.
 (v)For 24 months or longer. (F)In the case of security clearance determinations completed or pending during the year preceding the year for which the report is submitted that have taken longer than 12 months to complete—
 (i)an explanation of the causes for the delays incurred during the period covered by the report; and (ii)the number of such delays involving a polygraph requirement.
 (G)The percentage of security clearance investigations, including initial and periodic reinvestigations, that resulted in a denial or revocation of a security clearance.
 (H)The percentage of security clearance investigations that resulted in incomplete information. (I)The percentage of security clearance investigations that did not result in enough information to make a decision on potentially adverse information.
 (3)The report required under this subsection shall be submitted in unclassified form, but may include a classified annex.; and
 (4)in subsection (c), as redesignated by paragraph (2), by striking subsection (a)(1) and inserting subsections (a)(1) and (b). 1505.Assessment of threat finance relating to Russia (a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Assistant Secretary of the Treasury for Intelligence and Analysis, shall submit to the congressional intelligence committees a report containing an assessment of Russian threat finance. The assessment shall be based on intelligence from all sources, including from the Office of Terrorism and Financial Intelligence of the Department of the Treasury.
 (b)ElementsThe report required by subsection (a) shall include each of the following: (1)A summary of leading examples from the 3-year period preceding the date of the submittal of the report of threat finance activities conducted by, for the benefit of, or at the behest of—
 (A)officials of the Government of Russia; (B)persons subject to sanctions under any provision of law imposing sanctions with respect to Russia;
 (C)Russian nationals subject to sanctions under any other provision of law; or (D)Russian oligarchs or organized criminals.
 (2)An assessment with respect to any trends or patterns in threat finance activities relating to Russia, including common methods of conducting such activities and global nodes of money laundering used by Russian threat actors described in paragraph (1) and associated entities.
 (3)An assessment of any connections between Russian individuals involved in money laundering and the Government of Russia.
 (4)A summary of engagement and coordination with international partners on threat finance relating to Russia, especially in Europe, including examples of such engagement and coordination.
 (5)An identification of any resource and collection gaps. (6)An identification of—
 (A)entry points of money laundering by Russian and associated entities into the United States; (B)any vulnerabilities within the United States legal and financial system, including specific sectors, which have been or could be exploited in connection with Russian threat finance activities; and
 (C)the counterintelligence threat posed by Russian money laundering and other forms of threat finance, as well as the threat to the United States financial system and United States efforts to enforce sanctions and combat organized crime.
 (7)Any other matters the Director determines appropriate. (c)Form of reportThe report required under subsection (a) may be submitted in classified form.
 (d)Threat finance definedIn this section, the term threat finance means— (1)the financing of cyber operations, global influence campaigns, intelligence service activities, proliferation, terrorism, or transnational crime and drug organizations;
 (2)the methods, including the use of virtual currencies, and entities used to spend, store, move, raise, conceal, or launder money or value, on behalf of threat actors;
 (3)sanctions evasion; and (4)other forms of threat finance activity domestically or internationally, as defined by the President.
						1506.Report on cyber exchange program
 (a)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the potential establishment of a fully voluntary exchange program between elements of the intelligence community and private technology companies under which—
 (1)an employee of an element of the intelligence community with demonstrated expertise and work experience in cybersecurity or related disciplines may elect to be temporarily detailed to a private technology company that has elected to receive the detailee; and
 (2)an employee of a private technology company with demonstrated expertise and work experience in cybersecurity or related disciplines may elect to be temporarily detailed to an element of the intelligence community that has elected to receive the detailee.
 (b)ElementsThe report under subsection (a) shall include the following: (1)An assessment of the feasibility of establishing the exchange program described in such subsection.
 (2)Identification of any challenges in establishing the exchange program. (3)An evaluation of the benefits to the intelligence community that would result from the exchange program.
						1507.Review of Intelligence Community whistleblower matters
 (a)Review of whistleblower mattersThe Inspector General of the Intelligence Community, in consultation with the inspectors general for the Central Intelligence Agency, the National Security Agency, the National Geospatial-Intelligence Agency, the Defense Intelligence Agency, and the National Reconnaissance Office, shall conduct a review of the authorities, policies, investigatory standards, and other practices and procedures relating to intelligence community whistleblower matters, with respect to such inspectors general.
 (b)Objective of reviewThe objective of the review required under subsection (a) is to identify any discrepancies, inconsistencies, or other issues, which frustrate the timely and effective reporting of intelligence community whistleblower matters to appropriate inspectors general and to the congressional intelligence committees, and the fair and expeditious investigation and resolution of such matters.
 (c)Conduct of reviewThe Inspector General of the Intelligence Community shall take such measures as the Inspector General determines necessary in order to ensure that the review required by subsection (a) is conducted in an independent and objective fashion.
 (d)ReportNot later than 270 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community shall submit to the congressional intelligence committees a written report containing the results of the review required under subsection (a), along with recommendations to improve the timely and effective reporting of intelligence community whistleblower matters to inspectors general and to the congressional intelligence committees and the fair and expeditious investigation and resolution of such matters.
					1508.Report on role of Director of National Intelligence with respect to certain foreign investments
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the heads of the elements of the intelligence community determined appropriate by the Director, shall submit to the congressional intelligence committees a report on the role of the Director in preparing analytic materials in connection with the evaluation by the Federal Government of national security risks associated with potential foreign investments into the United States.
 (b)ElementsThe report under subsection (a) shall include— (1)a description of the current process for the provision of the analytic materials described in subsection (a);
 (2)an identification of the most significant benefits and drawbacks of such process with respect to the role of the Director, including the sufficiency of resources and personnel to prepare such materials; and
 (3)recommendations to improve such process. 1509.Semiannual reports on investigations of unauthorized disclosures of classified information (a)In generalTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.) is amended by adding at the end the following new section:
						
							1105.Semiannual reports on investigations of unauthorized disclosures of classified information
								(a)Intelligence community reporting
 (1)In generalNot less frequently than once every 6 months, each covered official shall submit to the congressional intelligence committees a report on investigations of unauthorized public disclosures of classified information.
 (2)ElementsEach report submitted under paragraph (1) shall include, with respect to the preceding 6-month period, the following:
 (A)The number of investigations opened by the covered official regarding an unauthorized public disclosure of classified information.
 (B)The number of investigations completed by the covered official regarding an unauthorized public disclosure of classified information.
 (C)Of the number of such completed investigations identified under subparagraph (B), the number referred to the Attorney General for criminal investigation.
										(b)Department of Justice reporting
 (1)In generalNot less frequently than once every 6 months, the Assistant Attorney General for National Security of the Department of Justice, in consultation with the Director of the Federal Bureau of Investigation, shall submit to the congressional intelligence committees, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report on the status of each referral made to the Department of Justice from any element of the intelligence community regarding an unauthorized disclosure of classified information made during the most recent 365-day period or any referral that has not yet been closed, regardless of the date the referral was made.
 (2)ContentsEach report submitted under paragraph (1) shall include, for each referral covered by the report, at a minimum, the following:
 (A)The date the referral was received. (B)A statement indicating whether the alleged unauthorized disclosure described in the referral was substantiated by the Department of Justice.
 (C)A statement indicating the highest level of classification of the information that was revealed in the unauthorized disclosure.
 (D)A statement indicating whether an open criminal investigation related to the referral is active. (E)A statement indicating whether any criminal charges have been filed related to the referral.
 (F)A statement indicating whether the Department of Justice has been able to attribute the unauthorized disclosure to a particular entity or individual.
 (c)Form of reportsEach report submitted under this section shall be submitted in unclassified form, but may have a classified annex.
 (d)DefinitionsIn this section: (1)Covered officialThe term covered official means—
 (A)the heads of each element of the intelligence community; and (B)the inspectors general with oversight responsibility for an element of the intelligence community.
 (2)InvestigationThe term investigation means any inquiry, whether formal or informal, into the existence of an unauthorized public disclosure of classified information.
 (3)Unauthorized disclosure of classified informationThe term unauthorized disclosure of classified information means any unauthorized disclosure of classified information to any recipient. (4)Unauthorized public disclosure of classified informationThe term unauthorized public disclosure of classified information means the unauthorized disclosure of classified information to a journalist or media organization..
 (b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 1104 the following new item:
						
							
								Sec. 1105. Semiannual reports on investigations of unauthorized disclosures of classified
			 information..
					1510.Reports on intelligence community participation in vulnerabilities equities process of Federal
			 Government
					(a)Reports on process and criteria under Vulnerabilities Equities Policy and Process
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a written report describing—
 (A)with respect to each element of the intelligence community— (i)the title of the official or officials responsible for determining whether, pursuant to criteria contained in the Vulnerabilities Equities Policy and Process document or any successor document, a vulnerability must be submitted for review under the Vulnerabilities Equities Process; and
 (ii)the process used by such element to make such determination; and (B)the roles or responsibilities of that element during a review of a vulnerability submitted to the Vulnerabilities Equities Process.
 (2)Changes to process or criteriaNot later than 30 days after any significant change is made to the process and criteria used by any element of the intelligence community for determining whether to submit a vulnerability for review under the Vulnerabilities Equities Process, such element shall submit to the congressional intelligence committees a report describing such change.
 (3)Form of reportsEach report submitted under this subsection shall be submitted in unclassified form, but may include a classified annex.
						(b)Annual reports
 (1)In generalNot less frequently than once each calendar year, the Director of National Intelligence shall submit to the congressional intelligence committees a classified report containing, with respect to the previous year—
 (A)the number of vulnerabilities submitted for review under the Vulnerabilities Equities Process; (B)the number of vulnerabilities described in subparagraph (A) disclosed to each vendor responsible for correcting the vulnerability, or to the public, pursuant to the Vulnerabilities Equities Process; and
 (C)the aggregate number, by category, of the vulnerabilities excluded from review under the Vulnerabilities Equities Process, as described in paragraph 5.4 of the Vulnerabilities Equities Policy and Process document.
 (2)Unclassified informationEach report submitted under paragraph (1) shall include an unclassified appendix that contains— (A)the aggregate number of vulnerabilities disclosed to vendors or the public pursuant to the Vulnerabilities Equities Process; and
 (B)the aggregate number of vulnerabilities disclosed to vendors or the public pursuant to the Vulnerabilities Equities Process known to have been patched.
 (3)NonduplicationThe Director of National Intelligence may forgo submission of an annual report required under this subsection for a calendar year, if the Director notifies the congressional intelligence committees in writing that, with respect to the same calendar year, an annual report required by paragraph 4.3 of the Vulnerabilities Equities Policy and Process document already has been submitted to Congress, and such annual report contains the information that would otherwise be required to be included in an annual report under this subsection.
 (c)DefinitionsIn this section: (1)Vulnerabilities Equities Policy and Process documentThe term Vulnerabilities Equities Policy and Process document means the executive branch document entitled Vulnerabilities Equities Policy and Process dated November 15, 2017.
 (2)Vulnerabilities Equities ProcessThe term Vulnerabilities Equities Process means the interagency review of vulnerabilities, pursuant to the Vulnerabilities Equities Policy and Process document or any successor document.
 (3)VulnerabilityThe term vulnerability means a weakness in an information system or its components (for example, system security procedures, hardware design, and internal controls) that could be exploited or could affect confidentiality, integrity, or availability of information.
						1511.Sense of Congress on notifications of certain disclosures of classified information
 (a)FindingsCongress finds that section 502 of the National Security Act of 1947 (50 U.S.C. 3092) requires elements of the intelligence community to keep the congressional intelligence committees fully and currently informed about all intelligence activities of the United States, and to furnish to the congressional intelligence committees any information or material concerning intelligence activities * * * which is requested by either of the congressional intelligence committees in order to carry out its authorized responsibilities..
 (b)Sense of CongressIt is the sense of Congress that— (1)section 502 of the National Security Act of 1947 (50 U.S.C. 3092), together with other intelligence community authorities, obligate an element of the intelligence community to submit to the congressional intelligence committees written notification, by not later than 7 days after becoming aware, that an individual in the executive branch has disclosed covered classified information to an official of an adversary foreign government using methods other than established intelligence channels; and
 (2)each such notification should include— (A)the date and place of the disclosure of classified information covered by the notification;
 (B)a description of such classified information; (C)identification of the individual who made such disclosure and the individual to whom such disclosure was made; and
 (D)a summary of the circumstances of such disclosure. (c)DefinitionsIn this section:
 (1)Adversary foreign governmentThe term adversary foreign government means the government of any of the following foreign countries: (A)North Korea.
 (B)Iran. (C)China.
 (D)Russia. (E)Cuba.
 (2)Covered classified informationThe term covered classified information means classified information that was— (A)collected by an element of the intelligence community; or
 (B)provided by the intelligence service or military of a foreign country to an element of the intelligence community.
 (3)Established intelligence channelsThe term established intelligence channels means methods to exchange intelligence to coordinate foreign intelligence relationships, as established pursuant to law by the Director of National Intelligence, the Director of the Central Intelligence Agency, the Director of the National Security Agency, or other head of an element of the intelligence community.
 (4)Individual in the executive branchThe term individual in the executive branch means any officer or employee of the executive branch, including individuals— (A)occupying a position specified in article II of the Constitution;
 (B)appointed to a position by an individual described in subparagraph (A); or (C)serving in the civil service or the senior executive service (or similar service for senior executives of particular departments or agencies).
							1512.Technical amendments related to the Department of Energy
					(a)National Nuclear Security Administration Act
 (1)Clarification of functions of the Administrator for Nuclear SecuritySubsection (b) of section 3212 of the National Nuclear Security Administration Act (50 U.S.C. 2402(b)) is amended—
 (A)by striking paragraphs (11) and (12); and (B)by redesignating paragraphs (13) through (19) as paragraphs (11) through (17), respectively.
 (2)Counterintelligence programsSection 3233(b) of the National Nuclear Security Administration Act (50 U.S.C. 2423(b)) is amended— (A)by striking Administration and inserting Department; and
 (B)by inserting Intelligence and after the Office of. (b)Atomic Energy Defense ActSection 4524(b)(2) of the Atomic Energy Defense Act (50 U.S.C. 2674(b)(2)) is amended by inserting Intelligence and after The Director of.
 (c)National Security Act of 1947Paragraph (2) of section 106(b) of the National Security Act of 1947 (50 U.S.C. 3041(b)(2)) is amended—
 (1)in subparagraph (E), by inserting and Counterintelligence after Office of Intelligence; (2)by striking subparagraph (F);
 (3)by redesignating subparagraphs (G), (H), and (I) as subparagraphs (F), (G), and (H), respectively; and
 (4)in subparagraph (H), as so redesignated, by realigning the margin of such subparagraph 2 ems to the left.
						BIntelligence Authorization Act for Fiscal Year 2019
			201.Short title; table of contents
 (a)Short titleThis division may be cited as the Intelligence Authorization Act for Fiscal Year 2019. (b)Table of contentsThe table of contents for this division is as follows:
					
						Sec. 201. Short title; table of contents.
						Sec. 202. Definitions.
						Title I—Intelligence Activities
						Sec. 2101. Authorization of appropriations.
						Sec. 2102. Classified Schedule of Authorizations.
						Sec. 2103. Intelligence Community Management Account.
						Title II—Central Intelligence Agency Retirement and Disability System
						Sec. 2201. Authorization of appropriations.
						Title III—General Intelligence Community Matters
						Sec. 2301. Restriction on conduct of intelligence activities.
						Sec. 2302. Increase in employee compensation and benefits authorized by law.
						Sec. 2303. Modification of special pay authority for science, technology, engineering, or
			 mathematics positions and addition of special pay authority for cyber
			 positions.
						Sec. 2304. Repeal of Joint Intelligence Community Council.
						Sec. 2305. Permanent enhanced procurement authority to manage supply chain risks.
						Sec. 2306. Intelligence community information technology environment.
						Sec. 2307. Development of secure cellular voice solution for intelligence community.
						Sec. 2308. Policy on minimum insider threat standards.
						Sec. 2309. Submission of intelligence community policies.
						Title IV—Matters Relating to Elements of the Intelligence Community
						Subtitle A—Office of the Director of National Intelligence
						Sec. 2401. Chief Financial Officer of the Intelligence Community.
						Sec. 2402. Chief Information Officer of the Intelligence Community.
						Subtitle B—Central Intelligence Agency
						Sec. 2411. CIA subsistence for personnel assigned to austere locations.
						Sec. 2412. Special rules for certain monthly workers’ compensation payments and other payments for
			 CIA personnel.
						Sec. 2413. Expansion of security protective service jurisdiction of the Central Intelligence
			 Agency.
						Sec. 2414. Repeal of foreign language proficiency requirement for certain senior level positions in
			 the Central Intelligence Agency.
						Subtitle C—Office of Intelligence and Counterintelligence of Department of Energy
						Sec. 2421. Consolidation of Department of Energy Offices of Intelligence and Counterintelligence.
						Sec. 2422. Establishment of Energy Infrastructure Security Center.
						Sec. 2423. Repeal of Department of Energy Intelligence Executive Committee and budget reporting
			 requirement.
						Subtitle D—Other elements
						Sec. 2431. Collocation of certain Department of Homeland Security personnel at field locations.
						Sec. 2432. Framework for roles, missions, and functions of Defense Intelligence Agency.
						Sec. 2433. Consultation by Secretary of Defense with Director of National Intelligence for certain
			 functions.
						Sec. 2434. Construction of National Security Agency East Campus Building 3.
						Sec. 2435. Establishment of advisory board for National Reconnaissance Office.
						Title V—Reports and other matters
						Sec. 2501. Public Interest Declassification Board.
						Sec. 2502. Repeal of certain reporting requirements.
						Sec. 2503. Notification of significant foreign cyber intrusions and active measures campaigns
			 directed at elections for Federal offices.
						Sec. 2504. Reports on intelligence community loan repayment and related programs.
						Sec. 2505. Comptroller General of the United States report on senior executives of the Office of
			 the Director of National Intelligence.
						Sec. 2506. Briefings on counterintelligence activities of the Federal Bureau of Investigation.
						Sec. 2507. Briefing on FBI offering permanent residence to sources and cooperators.
						Sec. 2508. Technical and clerical amendments to the National Security Act of 1947.
						Sec. 2509. North Korea follow the money act.
						Sec. 2510. Expansion of intelligence community recruitment efforts.
						Sec. 2511. Report on Iranian support of proxy forces in Syria and Lebanon.
						Sec. 2512. Briefing on emerging infectious disease and pandemics.
						Sec. 2513. Report on establishment of Foreign Malign Influence Response Center.
						Sec. 2514. Report on possible exploitation of virtual currencies by terrorist actors.
						Sec. 2515. Report on Iranian expenditures supporting foreign military and terrorist activities.
						Sec. 2516. Inclusion of disciplinary actions in annual report relating to section 702.
					
 202.DefinitionsIn this division, the terms congressional intelligence committees and intelligence community have the meaning given those terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
			IIntelligence Activities
 2101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2019 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:
 (1)The Office of the Director of National Intelligence. (2)The Central Intelligence Agency.
 (3)The Department of Defense. (4)The Defense Intelligence Agency.
 (5)The National Security Agency. (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
 (7)The Coast Guard. (8)The Department of State.
 (9)The Department of the Treasury. (10)The Department of Energy.
 (11)The Department of Justice. (12)The Federal Bureau of Investigation.
 (13)The Drug Enforcement Administration. (14)The National Reconnaissance Office.
 (15)The National Geospatial-Intelligence Agency. (16)The Department of Homeland Security.
					2102.Classified Schedule of Authorizations
 (a)Specifications of amountsThe amounts authorized to be appropriated under section 2101 for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 2101, are those specified in the classified Schedule of Authorizations prepared to accompany this division.
					(b)Availability of classified schedule of authorizations
 (1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.
 (2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations referred to in subsection (a), or of appropriate portions of such Schedule, within the executive branch.
 (3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—
 (A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
 (B)to the extent necessary to implement the budget; or (C)as otherwise required by law.
							2103.Intelligence Community Management Account
 (a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2019 the sum of $514,524,000. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 2102(a) for advanced research and development shall remain available until September 30, 2020.
 (b)Classified authorizationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2019 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 2102(a).
					IICentral Intelligence Agency Retirement and Disability System
 2201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2019 the sum of $514,000,000.
				IIIGeneral Intelligence Community Matters
 2301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this division shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
 2302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this division for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
				2303.Modification of special pay authority for science, technology, engineering, or mathematics
 positions and addition of special pay authority for cyber positionsSection 113B of the National Security Act of 1947 (50 U.S.C. 3049a) is amended— (1)by amending subsection (a) to read as follows:
						
							(a)Special rates of pay for positions requiring expertise in science, technology, engineering, or
			 mathematics
 (1)In generalNotwithstanding part III of title 5, United States Code, the head of each element of the intelligence community may, for 1 or more categories of positions in such element that require expertise in science, technology, engineering, or mathematics—
 (A)establish higher minimum rates of pay; and (B)make corresponding increases in all rates of pay of the pay range for each grade or level, subject to subsection (b) or (c), as applicable.
 (2)TreatmentThe special rate supplements resulting from the establishment of higher rates under paragraph (1) shall be basic pay for the same or similar purposes as those specified in section 5305(j) of title 5, United States Code.;
 (2)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively; (3)by inserting after subsection (a) the following:
						
							(b)Special rates of pay for cyber positions
 (1)In generalNotwithstanding subsection (c), the Director of the National Security Agency may establish a special rate of pay—
 (A)not to exceed the rate of basic pay payable for level II of the Executive Schedule under section 5313 of title 5, United States Code, if the Director certifies to the Under Secretary of Defense for Intelligence, in consultation with the Under Secretary of Defense for Personnel and Readiness, that the rate of pay is for positions that perform functions that execute the cyber mission of the Agency; or
 (B)not to exceed the rate of basic pay payable for the Vice President of the United States under section 104 of title 3, United States Code, if the Director certifies to the Secretary of Defense, by name, individuals that have advanced skills and competencies and that perform critical functions that execute the cyber mission of the Agency.
 (2)Pay limitationEmployees receiving a special rate under paragraph (1) shall be subject to an aggregate pay limitation that parallels the limitation established in section 5307 of title 5, United States Code, except that—
 (A)any allowance, differential, bonus, award, or other similar cash payment in addition to basic pay that is authorized under title 10, United States Code, (or any other applicable law in addition to title 5 of such Code, excluding the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.)) shall also be counted as part of aggregate compensation; and
 (B)aggregate compensation may not exceed the rate established for the Vice President of the United States under section 104 of title 3, United States Code.
 (3)Limitation on number of recipientsThe number of individuals who receive basic pay established under paragraph (1)(B) may not exceed 100 at any time.
 (4)Limitation on use as comparative referenceNotwithstanding any other provision of law, special rates of pay and the limitation established under paragraph (1)(B) may not be used as comparative references for the purpose of fixing the rates of basic pay or maximum pay limitations of qualified positions under section 1599f of title 10, United States Code, or section 226 of the Homeland Security Act of 2002 (6 U.S.C. 147).;
 (4)in subsection (c), as redesignated by paragraph (2), by striking A minimum and inserting Except as provided in subsection (b), a minimum; (5)in subsection (d), as redesignated by paragraph (2), by inserting or (b) after by subsection (a); and
 (6)in subsection (g), as redesignated by paragraph (2)— (A)in paragraph (1), by striking Not later than 90 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2017 and inserting Not later than 90 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2019; and
 (B)in paragraph (2)(A), by inserting or (b) after subsection (a). 2304.Repeal of Joint Intelligence Community Council (a)RepealSection 101A of the National Security Act of 1947 (50 U.S.C. 3022) is hereby repealed.
 (b)Clerical amendmentThe table of contents at the beginning of such Act is amended by striking the item relating to section 101A.
 (c)Conforming amendmentSection 102A(c)(1)(B) of such Act (50 U.S.C. 3024) is amended by striking and, after obtaining the advice of the Joint Intelligence Community Council. 2305.Permanent enhanced procurement authority to manage supply chain risksSection 309 of the Intelligence Authorization Act for Fiscal Year 2012 (Public Law 112–87; 125 Stat. 1875; 50 U.S.C. 3329 note) is amended by striking subsection (g).
				2306.Intelligence community information technology environment
					(a)Roles and responsibilities
 (1)Director of National IntelligenceThe Director of National Intelligence shall be responsible for coordinating the performance by elements of the intelligence community of IC ITE, including each of the following:
 (A)Ensuring compliance with all applicable IC ITE rules and regulations. (B)Ensuring IC ITE measurable performance goals exist.
 (C)Documenting IC ITE standards and practices. (D)Acting as an arbiter among elements of the intelligence community related to any disagreements arising out of the implementation of IC ITE.
 (E)Delegating responsibilities to the elements of the intelligence community and carrying out such other responsibilities as are necessary for the effective implementation of IC ITE.
 (2)Key service providersKey service providers shall be responsible for— (A)providing key services, in coordination with the Director of National Intelligence; and
 (B)providing the Director with information requested and required to fulfill the responsibilities of the Director under paragraph (1).
							(3)Use of key services
 (A)In generalExcept as provided in subparagraph (B), each element of the intelligence community shall use key services when such services are available.
 (B)ExceptionThe Director of National Intelligence may provide for a written exception to the requirement under subparagraph (A) if the Director determines there is a compelling financial or mission need for such exception.
 (b)Management accountabilityNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall designate and maintain one or more accountable IC ITE executives to be responsible for—
 (1)IC ITE management, financial control, and integration; (2)ensuring the performance of each key service, including establishing measurable service requirements and schedules;
 (3)ensuring independent testing of each IC ITE core service, including testing by the intended users, to evaluate performance against measurable service requirements and to ensure the capability meets user requirements; and
 (4)coordinate IC ITE transition or restructuring efforts, including phase out of legacy systems. (c)Security planNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall develop and maintain a security plan for IC ITE.
 (d)Long-term roadmapNot later than 180 days after the date of the enactment of this Act, and during each of the second and fourth fiscal quarters thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a long-term roadmap that shall include each of the following:
 (1)A description of the minimum required and desired key service requirements, including— (A)key performance parameters; and
 (B)an assessment of current, measured performance. (2)IC ITE implementation milestones, including each of the following:
 (A)A schedule for expected deliveries of key service capabilities during each of the following phases: (i)Concept refinement and technology maturity demonstration.
 (ii)Development, integration, and demonstration, (iii)Production, deployment, and sustainment.
 (iv)System retirement. (B)Dependencies of such key service capabilities.
 (C)Plans for the transition or restructuring necessary to incorporate key service capabilities. (D)A description of any legacy systems and discontinued capabilities to be phased out.
 (3)Such other matters as the Director determines appropriate. (e)Business planNot later than 180 days after the date of the enactment of this Act, and during each of the second and fourth fiscal quarters thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a business plan that includes each of the following:
 (1)A uniform approach to identify IC ITE key service funding requests within the proposed budget, including multiyear plans to implement the long-term roadmap required by subsection (d).
 (2)A uniform approach by which each element of the intelligence community shall identify the cost of legacy information technology or alternative capabilities where IC ITE services will also be available.
 (3)A uniform effort by which each element of the intelligence community shall identify transition and restructuring costs for new, existing, and retiring IC ITE services, as well as IC ITE services that have changed designations among core service, service of common concern, and agency unique service.
 (4)A fair and equitable rate structure for use of IC ITE. (f)Quarterly presentationsBeginning not later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall provide to the congressional intelligence committees quarterly updates regarding ongoing implementation of IC ITE as compared to the requirements in the most recently submitted security plan required by subsection (c), long-term roadmap required by subsection (d), and business plan required by subsection (e).
 (g)Additional notificationsThe Director of National Intelligence shall provide timely notification to the congressional intelligence committees regarding any policy changes related to or affecting IC ITE, new initiatives or strategies related to or impacting IC ITE, and changes or deficiencies in the execution of the security plan required by subsection (c), long-term roadmap required by subsection (d), and business plan required by subsection (e).
 (h)DefinitionsIn this section: (1)The term agency unique service means a capability that is unique to and used only within one element of the intelligence community.
 (2)The term core service means a capability that is available to multiple elements of the intelligence community and required for consistent operation of IC ITE.
 (3)The term intelligence community information technology environment or IC ITE means all of the information technology services across the intelligence community, including the data sharing and protection environment across multiple classification domains.
 (4)The term key service is a core service or service of common concern, but is not an agency unique service. (5)The term key service provider is the entity responsible and accountable for implementing a key service within the IC ITE.
 (6)The term service of common concern means a capability available across IC ITE that is of interest to two or more elements of the intelligence community.
 (i)SunsetThe section shall have no effect on or after September 30, 2024. 2307.Development of secure cellular voice solution for intelligence community (a)In generalThe Director of National Intelligence shall certify and approve the operation of a National Intelligence Program enterprise-wide secure voice cellular solution that leverages commercially available technology and operates on existing commercial cellular networks.
 (b)PolicyThe Director of National Intelligence shall establish an intelligence community policy for the cellular voice solution required by subsection (a) that addresses each of the following:
 (1)Determinations regarding eligibility to use a device covered by such cellular voice solution. (2)The appropriate classification levels associated with the use of secure cellular phones.
 (3)Measures that should be taken prior to initiating or receiving a secure cellular call. (4)Appropriate methods for storage of secure devices when not in the physical possession of an authorized user.
 (5)Such other matters as the Director determines appropriate. (c)CostsThe Director of National Intelligence shall ensure that annual operating costs of the secure cellular solution requirement in subsection (a), excluding initial development and deployment, are born on a cost-reimbursable basis by each relevant element of the intelligence community.
					2308.Policy on minimum insider threat standards
 (a)Policy requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence shall establish a policy for minimum insider threat standards.
 (b)ImplementationNot later than 180 days after the date of the enactment of this Act, the head of each element of the intelligence community shall implement the policy established under subsection (a).
					2309.Submission of intelligence community policies
					(a)Submission of policies
 (1)Current policyNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees using the electronic repository all non-publicly available policies, directives, and guidance issued by the Director of National Intelligence for the intelligence community that are in effect as of the date of the submission.
 (2)Continuous updatesNot later than 15 days after the date on which the Director of National Intelligence issues, modifies, or rescinds a policy, directive, or guidance of the intelligence community, the Director shall—
 (A)notify the congressional intelligence committees of such addition, modification, or removal; and (B)update the electronic repository with respect to such addition, modification, or removal.
 (b)Electronic repository definedIn this section, the term electronic repository means the electronic distribution mechanism, in use as of the date of the enactment of this Act, or any successor electronic distribution mechanism, by which the Director of National Intelligence submits to the congressional intelligence committees information.
					IVMatters Relating to Elements of the Intelligence Community
				AOffice of the Director of National Intelligence
 2401.Chief Financial Officer of the Intelligence CommunitySection 103I(a) of the National Security Act of 1947 (50 U.S.C. 3034(a)) is amended by adding at the end the following new sentence: The Chief Financial Officer shall report directly to the Director of National Intelligence..
 2402.Chief Information Officer of the Intelligence CommunitySection 103G(a) of the National Security Act of 1947 (50 U.S.C. 3032(a)) is amended by adding at the end the following new sentence: The Chief Information Officer shall report directly to the Director of National Intelligence..
					BCentral Intelligence Agency
 2411.CIA subsistence for personnel assigned to austere locationsSubsection (a) of section 5 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3506) is amended—
 (1)in paragraph (1), by striking (50 U.S.C. 403–4a)., and inserting (50 U.S.C. 403–4a),; (2)in paragraph (6), by striking and at the end;
 (3)in paragraph (7), by striking the period at the end and inserting ; and; and (4)by adding at the end the following new paragraph (8):
							
 (8)Upon the approval of the Director, provide, during any fiscal year, with or without reimbursement, subsistence to any personnel assigned to an overseas location designated by the Agency as an austere location..
						2412.Special rules for certain monthly workers’ compensation payments and other payments for CIA
			 personnel
 (a)In generalThe Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.) is amended by inserting after section 19 the following new section:
							
								19A.Special rules for certain individuals injured by reason of war, insurgency, hostile act, or
			 terrorist activities
									(a)Adjustment of compensation for certain injuries
 (1)IncreaseThe Director of the Central Intelligence Agency may increase the amount of monthly compensation paid to a covered employee under section 8105 of title 5, United States Code. Subject to paragraph (2), the Director may determine the amount of each such increase by taking into account—
 (A)the severity of the qualifying injury; (B)the circumstances by which the covered employee became injured; and
 (C)the seniority of the covered employee. (2)MaximumNotwithstanding chapter 81 of title 5, United States Code, the total amount of monthly compensation increased under paragraph (1) may not exceed the monthly pay of the maximum rate of basic pay for GS–15 of the General Schedule under section 5332 of title 5, United States Code.
 (b)Costs for treating qualifying injuriesThe Director may pay the costs of treating a qualifying injury of a covered employee, a covered individual, or a covered dependent, or may reimburse a covered employee, a covered individual, or a covered dependent for such costs, that are not otherwise covered by chapter 81 of title 5, United States Code, or other provision of Federal law.
 (c)Treatment of amountsFor purposes of section 104 of the Internal Revenue Code of 1986, amounts paid pursuant to this section shall be treated as amounts paid under chapter 81 of title 5, United States Code.
 (d)DefinitionsIn this section: (1)Covered dependentThe term covered dependent means a family member of a covered employee who, on or after September 11, 2001—
 (A)accompanies the covered employee to an assigned duty station in a foreign country; and (B)becomes injured by reason of a qualifying injury.
 (2)Covered employeeThe term covered employee means an officer or employee of the Central Intelligence Agency who, on or after September 11, 2001, becomes injured by reason of a qualifying injury.
 (3)Covered individualThe term covered individual means an individual who— (A) (i)is detailed to the Central Intelligence Agency from other agencies of the United States Government or from the Armed Forces; or
 (ii)is affiliated with the Central Intelligence Agency, as determined by the Director; and (B)who, on or after September 11, 2001, becomes injured by reason of a qualifying injury.
 (4)Qualifying injuryThe term qualifying injury means the following: (A)With respect to a covered dependent, an injury incurred—
 (i)during war, insurgency, hostile act, or terrorist activities occurring during a period in which the covered dependent is accompanying the covered employee to an assigned duty station in a foreign country; and
 (ii)that was not the result of the willful misconduct of the covered dependent. (B)With respect to a covered employee or a covered individual, an injury incurred—
 (i)during war, insurgency, hostile act, or terrorist activities occurring during a period of assignment to a duty station in a foreign country; and
 (ii)that was not the result of the willful misconduct of the covered employee or the covered individual..
 (b)RegulationsNot later than 120 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall—
 (1)prescribe regulations ensuring the fair and equitable implementation of section 19A of the Central Intelligence Agency Act of 1949, as added by subsection (a); and
 (2)submit to the congressional intelligence committees such regulations. (c)ApplicationSection 19A of the Central Intelligence Agency Act of 1949, as added by subsection (a), shall apply with respect to—
 (1)payments made to covered employees (as defined in such section) under section 8105 of title 5, United States Code, beginning on or after the date of the enactment of this Act; and
 (2)treatment described in subsection (b) of such section 19A occurring on or after the date of the enactment of this Act.
 2413.Expansion of security protective service jurisdiction of the Central Intelligence AgencySubsection (a) of section 15 of the Central Intelligence Act of 1949 (50 U.S.C. 3515(a)) is amended—
 (1)in the subsection heading, by striking policemen and inserting police officers; and (2)in paragraph (1)—
 (A)in subparagraph (B), by striking 500 feet; and inserting 500 yards;; and (B)in subparagraph (D), by striking 500 feet. and inserting 500 yards..
							2414.Repeal of foreign language proficiency requirement for certain senior level positions in the
			 Central Intelligence Agency
 (a)Repeal of foreign language proficiency requirementSection 104A of the National Security Act of 1947 (50 U.S.C. 3036) is amended by striking subsection (g).
 (b)Conforming repeal of report requirementSection 611 of the Intelligence Authorization Act for Fiscal Year 2005 (Public Law 108–487) is amended by striking subsection (c).
						COffice of Intelligence and Counterintelligence of Department of Energy
					2421.Consolidation of Department of Energy Offices of Intelligence and Counterintelligence
 (a)In generalSection 215 of the Department of Energy Organization Act (42 U.S.C. 7144b) is amended to read as follows:
							
								215.Office of Intelligence and Counterintelligence
 (a)In generalThere is in the Department an Office of Intelligence and Counterintelligence. Such office shall be under the National Intelligence Program.
									(b)Director
 (1)The head of the Office shall be the Director of the Office of Intelligence and Counterintelligence, who shall be an employee in the Senior Executive Service, the Senior Intelligence Service, the Senior National Intelligence Service, or any other Service that the Secretary, in coordination with the Director of National Intelligence, considers appropriate. The Director of the Office shall report directly to the Secretary.
 (2)The Secretary shall select an individual to serve as the Director from among individuals who have substantial expertise in matters relating to the intelligence community, including foreign intelligence and counterintelligence.
										(c)Duties
 (1)Subject to the authority, direction, and control of the Secretary, the Director shall perform such duties and exercise such powers as the Secretary may prescribe.
 (2)The Director shall be responsible for establishing policy for intelligence and counterintelligence programs and activities at the Department.
 (d)DefinitionsIn this section, the terms intelligence community and National Intelligence Program have the meanings given such terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)..
 (b)Conforming repealSection 216 of the Department of Energy Organization Act (42 U.S.C. 7144c) is hereby repealed. (c)Clerical amendmentThe table of contents at the beginning of the Department of Energy Organization Act is amended by striking the items relating to sections 215 and 216 and inserting the following new item:
							
								
									215. Office of Intelligence and Counterintelligence..
 2422.Establishment of Energy Infrastructure Security CenterSection 215 of the Department of Energy Organization Act (42 U.S.C. 7144b), as amended by section 2421, is further amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following new subsection (d):
							
								(d)Energy Infrastructure Security Center
									(1)
 (A)The President shall establish an Energy Infrastructure Security Center, taking into account all appropriate government tools to analyze and disseminate intelligence relating to the security of the energy infrastructure of the United States.
 (B)The Secretary shall appoint the head of the Energy Infrastructure Security Center. (C)The Energy Infrastructure Security Center shall be located within the Office of Intelligence and Counterintelligence.
 (2)In establishing the Energy Infrastructure Security Center, the Director of the Office of Intelligence and Counterintelligence shall address the following missions and objectives to coordinate and disseminate intelligence relating to the security of the energy infrastructure of the United States:
 (A)Establishing a primary organization within the United States Government for analyzing and integrating all intelligence possessed or acquired by the United States pertaining to the security of the energy infrastructure of the United States.
 (B)Ensuring that appropriate departments and agencies have full access to and receive intelligence support needed to execute the plans or activities of the agencies, and perform independent, alternative analyses.
 (C)Establishing a central repository on known and suspected foreign threats to the energy infrastructure of the United States, including with respect to any individuals, groups, or entities engaged in activities targeting such infrastructure, and the goals, strategies, capabilities, and networks of such individuals, groups, or entities.
 (D)Disseminating intelligence information relating to the security of the energy infrastructure of the United States, including threats and analyses, to the President, to the appropriate departments and agencies, and to the appropriate committees of Congress.
 (3)The President may waive the requirements of this subsection, and any parts thereof, if the President determines that such requirements do not materially improve the ability of the United States Government to prevent and halt attacks against the energy infrastructure of the United States. Such waiver shall be made in writing to Congress and shall include a description of how the missions and objectives in paragraph (2) are being met.
 (4)If the President decides not to exercise the waiver authority granted by paragraph (3), the President shall submit to Congress from time to time updates and plans regarding the establishment of an Energy Infrastructure Security Center..
 2423.Repeal of Department of Energy Intelligence Executive Committee and budget reporting requirementSection 214 of the Department of Energy Organization Act (42 U.S.C. 7144a) is amended— (1)by striking (a) Duty of Secretary.—; and
 (2)by striking subsections (b) and (c). DOther elements 2431.Collocation of certain Department of Homeland Security personnel at field locationsNot later than 18 months after the date of the enactment of this Act, the Under Secretary of Homeland Security for Intelligence and Analysis shall transfer not less than 40 personnel who are stationed, as of the date of the enactment of this Act, at the Department of Homeland Security headquarters located at Nebraska Avenue Northwest, Washington, District of Columbia, to locations at least 30 miles from such headquarters in order to collocate such personnel with and provide support for Department of Homeland Security operational units from Customs and Border Protection, the Transportation Security Administration, Immigration and Customs Enforcement, or other elements of the Department of Homeland Security.
					2432.Framework for roles, missions, and functions of Defense Intelligence Agency
 (a)In generalThe Director of National Intelligence and the Secretary of Defense shall jointly establish a framework to ensure the appropriate balance of resources for the roles, missions, and functions of the Defense Intelligence Agency in its capacity as an element of the intelligence community and as a combat support agency. The framework shall include supporting processes to provide for the consistent and regular reevaluation of the responsibilities and resources of the Defense Intelligence Agency to prevent imbalanced priorities, insufficient or misaligned resources, and the unauthorized expansion of mission parameters.
 (b)Matters for inclusionThe framework required under subsection (a) shall include each of the following: (1)A lexicon providing for consistent definitions of relevant terms used by both the intelligence community and the Department of Defense, including each of the following:
 (A)Defense intelligence enterprise. (B)Enterprise manager.
 (C)Executive agent. (D)Function.
 (E)Functional manager. (F)Mission.
 (G)Mission manager. (H)Responsibility.
 (I)Role. (J)Service of common concern.
 (2)An assessment of the necessity of maintaining separate designations for the intelligence community and the Department of Defense for intelligence functional or enterprise management constructs.
 (3)A repeatable process for evaluating the addition, transfer, or elimination of defense intelligence missions, roles, and functions, currently performed or to be performed in the future by the Defense Intelligence Agency, which includes each of the following:
 (A)A justification for the addition, transfer, or elimination of a mission, role, or function. (B)The identification of which, if any, element of the Federal Government performs the considered mission, role, or function.
 (C)In the case of any new mission, role, or functions— (i)an assessment of the most appropriate agency or element to perform such mission, role, or function, taking into account the resource profiles, scope of responsibilities, primary customers, and existing infrastructure necessary to support such mission, role, or function; and
 (ii)a determination of the appropriate resource profile and an identification of the projected resources needed and the proposed source of such resources over the future-years defense program, to be provided in writing to any elements of the intelligence community or the Department of Defense affected by the assumption, transfer, or elimination of any mission, role, or function.
 (D)In the case of any mission, role, or function proposed to be assumed, transferred, or eliminated, an assessment, which shall be completed jointly by the heads of each element affected by such assumption, transfer, or elimination, of the risks that would be assumed by the intelligence community and the Department if such mission, role, or function is assumed, transferred, or eliminated.
 (E)A description of how determinations are made regarding the funding of programs and activities under the National Intelligence Program and the Military Intelligence Program, including—
 (i)which programs or activities are funded under each such Program; (ii)which programs or activities should be jointly funded under both such Programs and how determinations are made with respect to funding allocations for such programs and activities; and
 (iii)the thresholds and process for changing a program or activity from being funded under one such Program to being funded under the other such Program.
 2433.Consultation by Secretary of Defense with Director of National Intelligence for certain functionsSection 105(b) of the National Security Act of 1947 (50 U.S.C. 3038(b)) is amended in the matter preceding paragraph (1) by inserting , in consultation with the Director of National Intelligence, after the Secretary of Defense.
					2434.Construction of National Security Agency East Campus Building 3
 (a)Sense of CongressIt is the sense of Congress that in carrying out the construction at the National Security Agency East Campus, the Director of the National Security Agency should prioritize the consolidation of national intelligence mission activities on such campus and away from disparate leased facilities in the Washington-Baltimore region.
						(b)Incremental construction of East Campus Building 3
 (1)In generalThe Director of the National Security Agency may provide for the construction of East Campus Building 3, as authorized in section 2102, in increments, subject to annual appropriations, except that the total amount expended on the construction of East Campus Building 3 may not exceed $775,000,000.
 (2)Fiscal year 2019The authorization of appropriations for East Campus Building 3 under section 2102 is an authorization to proceed with the construction of East Campus Building 3. The Director of the National Security Agency shall conduct necessary activities during fiscal year 2019 to avoid delays in project completion.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Director of the National Security Agency shall submit to the congressional intelligence committees a plan for the construction of East Campus Building 4 and East Campus Building 5. Such plan shall include—
 (1)a list of commercial leases in the Washington-Baltimore region that could be terminated if Congress authorizes the construction of East Campus Building 4 and East Campus Building 5; and
 (2)an analysis of options to accelerate East Campus construction efforts. 2435.Establishment of advisory board for National Reconnaissance Office (a)EstablishmentSection 106A of the National Security Act of 1947 (50 U.S.C. 3041a) is amended by adding at the end the following new subsection:
							
								(d)Advisory board
 (1)EstablishmentThere is established in the National Reconnaissance Office an advisory board (in this section referred to as the Board).
 (2)DutiesThe Board shall— (A)study matters relating to the mission of the National Reconnaissance Office, including with respect to space, overhead reconnaissance, acquisition, and other matters; and
 (B)advise and report directly the Director with respect to such matters. (3)Members (A)Number and appointmentThe Board shall be composed of 5 members appointed by the Director from among individuals with demonstrated academic, government, business, or other expertise relevant to the mission and functions of the National Reconnaissance Office.
 (B)TermsEach member shall be appointed for a term of 2 years. Except as provided by subparagraph (C), a member may not serve more than 3 terms.
 (C)VacancyAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office.
 (D)ChairThe Board shall have a Chair, who shall be appointed by the Director from among the members. (E)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (F)Executive SecretaryThe Director may appoint an executive secretary, who shall be an employee of the National Reconnaissance Office, to support the Board.
 (4)MeetingsThe Board shall meet not less than quarterly, but may meet more frequently at the call of the Director.
 (5)ReportsNot later than March 31 of each year, the Board shall submit to the Director and to the congressional intelligence committees a report on the activities of the Board during the preceding year.
 (6)Nonapplicability of certain requirementsThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board.. (b)Initial appointmentsNot later than 180 days after the date of the enactment of this Act, the Director of the National Reconnaissance Office shall appoint the initial 5 members to the advisory board under subsection (d) of section 106A of the National Security Act of 1947 (50 U.S.C. 3041a), as added by subsection (a).
						VReports and other matters
 2501.Public Interest Declassification BoardSection 710(b) of the Public Interest Declassification Act of 2000 (Public Law 106–567; 50 U.S.C. 3161 note) is amended by striking 2018 and inserting 2028.
				2502.Repeal of certain reporting requirements
 (a)Correcting long-standing material weaknessesSection 368 of the Intelligence Authorization Act for Fiscal Year 2010 (Public Law 110–259; 50 U.S.C. 3051 note) is hereby repealed.
 (b)Annual report on interactions between intelligence community and entertainment industrySection 308 of the Intelligence Authorization Act for Fiscal Year 2017 (division N of Public Law 115–31; 131 Stat. 813; 50 U.S.C. 3222) is amended by striking subsection (c).
					(c)Declassification review with respect to detainees transferred from United States Naval Station,
 Guantanamo Bay, CubaSection 601 of such Act (division N of Public Law 115–31; 131 Stat. 827) is hereby repealed. (d)Interagency threat assessment and coordination groupSection 210D of the Homeland Security Act of 2002 (6 U.S.C. 124k) is amended—
 (1)by striking subsection (c); and (2)by redesignating subsections (d) through (i) as subsections (c) through (h), respectively; and
 (3)in subsection (c), as so redesignated— (A)in paragraph (8), by striking ; and and inserting a period; and
 (B)by striking paragraph (9). (e)Inspector General reportSection 8H of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)by striking subsection (g); and (2)by redesignating subsections (h) and (i) as subsections (g) and (h), respectively.
						2503.Notification of significant foreign cyber intrusions and active measures campaigns directed at
			 elections for Federal offices
 (a)Determinations of significant foreign cyber intrusions and active measures campaignsThe Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Secretary of Homeland Security shall jointly carry out subsection (b) if such Directors and the Secretary jointly determine—
 (1)that on or after the date of the enactment of this Act, a significant foreign cyber intrusion or active measures campaign intended to influence an upcoming election for any Federal office has occurred or is occurring; and
 (2)with moderate or high confidence, that such intrusion or campaign can be attributed to a foreign state or to a foreign nonstate person, group, or other entity.
						(b)Briefing
 (1)In generalNot later than 14 days after making a determination under subsection (a), the Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Secretary of Homeland Security, shall jointly provide a briefing to the congressional leadership, the congressional intelligence committees and, consistent with the protection of sources and methods, the other appropriate congressional committees. The briefing shall be classified and address, at a minimum, the following:
 (A)A description of the significant foreign cyber intrusion or active measures campaign, as the case may be, covered by the determination.
 (B)An identification of the foreign state or foreign nonstate person, group, or other entity, to which such intrusion or campaign has been attributed.
 (C)The desirability and feasibility of the public release of information about the cyber intrusion or active measures campaign.
 (D)Any other information such Directors and the Secretary jointly determine appropriate. (2)Electronic election infrastructure briefingsWith respect to a significant foreign cyber intrusion covered by a determination under subsection (a), the Secretary of Homeland Security, in consultation with the Director of National Intelligence and the Director of the Federal Bureau of Investigation, shall offer to the owner or operator of any electronic election infrastructure directly affected by such intrusion, a briefing on such intrusion, including steps that may be taken to mitigate such intrusion. Such briefing may be classified and made available only to individuals with appropriate security clearances.
 (3)Protection of sources and methodsThis subsection shall be carried out in a manner that is consistent with the protection of sources and methods.
 (c)DefinitionsIn this section: (1)Active measures campaignThe term active measures campaign means a foreign semi-covert or covert intelligence operation.
 (2)Candidate, election, and political partyThe terms candidate, election, and political party have the meanings given those terms in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101).
 (3)Congressional leadershipThe term congressional leadership includes the following: (A)The majority leader of the Senate.
 (B)The minority leader of the Senate. (C)The Speaker of the House of Representatives.
 (D)The minority leader of the House of Representatives. (4)Cyber intrusionThe term cyber intrusion means an electronic occurrence that actually or imminently jeopardizes, without lawful authority, electronic election infrastructure, or the integrity, confidentiality, or availability of information within such infrastructure.
 (5)Electronic election infrastructureThe term electronic election infrastructure means an electronic information system of any of the following that is related to an election for Federal office:
 (A)The Federal Government. (B)A State or local government.
 (C)A political party. (D)The election campaign of a candidate.
 (6)Federal officeThe term Federal office has the meaning given that term in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101).
 (7)High confidenceThe term high confidence, with respect to a determination, means that the determination is based on high-quality information from multiple sources.
 (8)Moderate confidenceThe term moderate confidence, with respect to a determination, means that a determination is credibly sourced and plausible but not of sufficient quality or corroborated sufficiently to warrant a higher level of confidence.
 (9)Other appropriate congressional committeesThe term other appropriate congressional committees means— (A)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives.
							2504.Reports on intelligence community loan repayment and related programs
 (a)Sense of CongressIt is the sense of Congress that— (1)there should be established, through the issuing of an Intelligence Community Directive or otherwise, an intelligence community-wide program for student loan repayment, student loan forgiveness, financial counseling, and related matters, for employees of the intelligence community;
 (2)creating such a program would enhance the ability of the elements of the intelligence community to recruit, hire, and retain highly qualified personnel, including with respect to mission-critical and hard-to-fill positions;
 (3)such a program, including with respect to eligibility requirements, should be designed so as to maximize the ability of the elements of the intelligence community to recruit, hire, and retain highly qualified personnel, including with respect to mission-critical and hard-to-fill positions; and
 (4)to the extent possible, such a program should be uniform throughout the intelligence community and publicly promoted by each element of the intelligence community to both current employees of the element as well as to prospective employees of the element.
						(b)Report on potential intelligence community-wide program
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in cooperation with the heads of the elements of the intelligence community and the heads of any other appropriate department or agency of the Federal Government, shall submit to the congressional intelligence committees a report on potentially establishing and carrying out an intelligence community-wide program for student loan repayment, student loan forgiveness, financial counseling, and related matters, as described in subsection (a).
 (2)Matters includedThe report under paragraph (1) shall include, at a minimum, the following: (A)A description of the financial resources that the elements of the intelligence community would require to establish and initially carry out the program specified in paragraph (1).
 (B)A description of the practical steps to establish and carry out such a program. (C)The identification of any legislative action the Director determines necessary to establish and carry out such a program.
							(c)Annual reports on established programs
 (1)In generalThe Director of National Intelligence shall annually submit to the congressional intelligence committees a report on the covered programs. Each such report shall include, with respect to the period covered by the report, the following:
 (A)The number of personnel from each element of the intelligence community who used each covered program.
 (B)The total amount of funds each element expended for each such program. (C)A description of the efforts made by each element to promote each covered program pursuant to both the personnel of the element of the intelligence community and to prospective personnel.
 (2)Covered programs definedIn this subsection, the term covered programs means any loan repayment program, loan forgiveness program, financial counseling program, or similar programs, established pursuant to title X of the National Security Act of 1947 (50 U.S.C. 3191 et seq.) or any other provision of law that may be administered or used by an element of the intelligence community.
						2505.Comptroller General of the United States report on senior executives of the Office of the Director
			 of National Intelligence
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional intelligence committees a report on the number of Senior Executive Service positions in the Office of the Director of National Intelligence.
 (b)Matters includedThe report under subsection (a) shall include the following: (1)The number of required Senior Executive Service positions for the Office of the Director of National Intelligence.
 (2)Whether such requirements are reasonably based on the mission of the Office. (3)A discussion of how the levels of the Senior Executive Service positions in the Office compare to the number of senior positions at other elements of the intelligence community.
 (c)CooperationThe Director of National Intelligence shall provide to the Comptroller General any information requested by the Comptroller General to carry out this section by not later than 5 business days after the date on which the Comptroller General makes such request.
 (d)Senior Executive Service position definedIn this section, the term Senior Executive Service position has the meaning given that term in section 3132(a)(2) of title 5, United States Code, and includes any position above the GS–15, step 10, level of the General Schedule under section 5332 of such title.
					2506.Briefings on counterintelligence activities of the Federal Bureau of Investigation
 (a)Quarterly briefingsNot later than 90 days after the date of the enactment of this Act, and on a quarterly basis thereafter, the Director of the Federal Bureau of Investigation shall provide to the congressional intelligence committees a briefing on the counterintelligence activities of the Federal Bureau of Investigation. Such briefings shall include, at a minimum, an overview and update of—
 (1)the counterintelligence posture of the Bureau; (2)matters of counterintelligence concern; and
 (3)any other information relating to the counterintelligence activities of the Bureau that the Director determines necessary to keep the congressional intelligence committees fully and currently informed as required by section 501 of the National Security Act of 1947 (50 U.S.C. 3091).
 (b)GuidelinesThe Director, in coordination with the Attorney General and in consultation with the congressional intelligence committees, shall develop guidelines governing the scope of the briefings provided under subsection (a).
 2507.Briefing on FBI offering permanent residence to sources and cooperatorsNot later than 30 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation shall provide to the congressional intelligence committees a briefing on the ability of the Federal Bureau of Investigation to offer, as an inducement to assisting the Bureau, permanent residence within the United States to foreign individuals who are sources or cooperators in counterintelligence or other national security-related investigations. The briefing shall address the following:
 (1)The extent to which the Bureau may make such offers, whether independently or in conjunction with other agencies and departments of the United States Government, including a discussion of the authorities provided by section 101(a)(15)(S) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(S)), section 7 of the Central Intelligence Agency Act (50 U.S.C. 3508), and any other provision of law under which the Bureau may make such offers.
 (2)An overview of the policies and operational practices of the Bureau with respect to making such offers.
 (3)The sufficiency of such policies and practices with respect to inducing individuals to cooperate with, serve as sources for such investigations, or both.
 (4)Whether the Director recommends any legislative actions to improve such policies and practices, particularly with respect to the counterintelligence efforts of the Bureau.
					2508.Technical and clerical amendments to the National Security Act of 1947
 (a)Table of contentsThe table of contents at the beginning of the National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended—
 (1)by inserting after the item relating to section 2 the following new item:   Sec. 3. Definitions.; (2)by striking the item relating to section 107;
 (3)by striking the item relating to section 113B and inserting the following new item:   Sec. 113B. Special pay authority for science, technology, engineering, or mathematics positions.; (4)by striking the items relating to sections 202, 203, 204, 208, 209, 210, 211, 212, 213, and 214; and
 (5)by inserting after the item relating to section 311 the following new item:   Sec. 312. Repealing and saving provisions.. (b)Other technical correctionsSuch Act is further amended—
 (1)in section 102A— (A)in subparagraph (G) of paragraph (1) of subsection (g), by moving the margins of such subparagraph 2 ems to the left; and
 (B)in paragraph (3) of subsection (v), by moving the margins of such paragraph 2 ems to the left; (2)in section 106—
 (A)by inserting Sec. 106 before (a); and (B)in subparagraph (I) of paragraph (2) of subsection (b), by moving the margins of such subparagraph 2 ems to the left;
 (3)by striking section 107; (4)in section 108(c), by striking in both a classified and an unclassified form and inserting to Congress in classified form, but may include an unclassified summary;
 (5)in section 112(c)(1), by striking section 103(c)(7) and inserting section 102A(i); (6)by amending section 201 to read as follows:
							
 201.Department of DefenseExcept to the extent inconsistent with the provisions of this Act or other provisions of law, the provisions of title 5, United States Code, shall be applicable to the Department of Defense.;
 (7)in section 205, by redesignating subsections (b) and (c) as subsections (a) and (b), respectively; (8)in section 206, by striking (a);
 (9)in section 207, by striking (c); (10)in section 308(a), by striking this Act and inserting sections 2, 101, 102, 103, and 303 of this Act;
 (11)by redesignating section 411 as section 312; (12)in section 503—
 (A)in paragraph (5) of subsection (c)— (i)by moving the margins of such paragraph 2 ems to the left; and
 (ii)by moving the margins of subparagraph (B) of such paragraph 2 ems to the left; and (B)in paragraph (2) of subsection (d), by moving the margins of such paragraph 2 ems to the left; and
 (13)in subparagraph (B) of paragraph (3) of subsection (a) of section 504, by moving the margins of such subparagraph 2 ems to the right.
						2509.North Korea follow the money act
 (a)Assessment requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Assistant Secretary of State for Intelligence and Research and the Assistant Secretary of the Treasury for Intelligence and Analysis, shall produce an intelligence assessment of the revenue sources of the North Korean regime. Such assessment shall include revenue from the following sources:
 (1)Trade in coal, iron, and iron ore. (2)The provision of fishing rights to North Korean territorial waters.
 (3)Trade in gold, titanium ore, vanadium ore, copper, silver, nickel, zinc, or rare earth minerals, and other stores of value.
 (4)Trade in textiles. (5)Sales of conventional defense articles and services.
 (6)Sales of controlled goods, ballistic missiles, and other associated purposes. (7)Other types of manufacturing for export, as the Director of National Intelligence considers appropriate.
 (8)The exportation of workers from North Korea in a manner intended to generate significant revenue, directly or indirectly, for use by the government of North Korea.
 (9)The provision of non-humanitarian goods (such as food, medicine, and medical devices) and services by other countries.
 (10)The provision of services, including banking and other support, including by entities located in the Russian Federation, China, and Iran.
 (11)Online commercial activities of the Government of North Korea, including online gambling. (12)Criminal activities, including cyber-enabled crime and counterfeit goods.
 (b)ElementsThe assessment required under subsection (a) shall include an identification of each of the following:
 (1)The sources of North Korea’s funding. (2)Financial and non-financial networks, including supply chain management, transportation, and facilitation, through which North Korea accesses the United States and international financial systems and repatriates and exports capital, goods, and services; and
 (3)the global financial institutions, money services business, and payment systems that assist North Korea with financial transactions.
 (c)Submittal to congressUpon completion of the assessment required under subsection (a), the Director of National Intelligence shall submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a copy of such assessment.
 2510.Expansion of intelligence community recruitment effortsIn order to further increase the diversity of the intelligence community workforce, not later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with heads of elements of the Intelligence Community, shall create, implement, and submit to the congressional intelligence committees a written plan to ensure that rural and underrepresented regions are more fully and consistently represented in such elements’ employment recruitment efforts. Upon receipt of the plan, the congressional committees shall have 60 days to submit comments to the Director of National Intelligence before such plan shall be implemented.
				2511.Report on Iranian support of proxy forces in Syria and Lebanon
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate a report on Iranian support of proxy forces in Syria and Lebanon and the threat posed to Israel, other United States regional allies, and other specified interests of the United States as a result of such support.
 (b)Matters for inclusionThe report required under subsection (a) shall include information relating to the following matters with respect to both the strategic and tactical implications for the United States and its allies:
 (1)A description of arms or related material transferred by Iran to Hizballah since March 2011, including the number of such arms or related material and whether such transfer was by land, sea, or air, as well as financial and additional technological capabilities transferred by Iran to Hizballah.
 (2)A description of Iranian and Iranian-controlled personnel, including Hizballah, Shiite militias, and Iran’s Revolutionary Guard Corps forces, operating within Syria, including the number and geographic distribution of such personnel operating within 30 kilometers of the Israeli borders with Syria and Lebanon.
 (3)An assessment of Hizballah’s operational lessons learned based on its recent experiences in Syria. (4)A description of any rocket–producing facilities in Lebanon for non-state actors, including whether such facilities were assessed to be built at the direction of Hizballah leadership, Iranian leadership, or in consultation between Iranian leadership and Hizballah leadership.
 (5)An analysis of the foreign and domestic supply chains that significantly facilitate, support, or otherwise aid Hizballah’s acquisition or development of missile production facilities, including the geographic distribution of such foreign and domestic supply chains.
 (6)An assessment of the provision of goods, services, or technology transferred by Iran or its affiliates to Hizballah to indigenously manufacture or otherwise produce missiles.
 (7)An identification of foreign persons that are, based on credible information, facilitating the transfer of significant financial support or arms or related material to Hizballah.
 (8)A description of the threat posed to Israel and other United States allies in the Middle East by the transfer of arms or related material or other support offered to Hizballah and other proxies from Iran.
 (c)Form of reportThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)DefinitionIn this section, the term arms or related material means— (1)nuclear, biological, chemical, or radiological weapons or materials or components of such weapons;
 (2)ballistic or cruise missile weapons or materials or components of such weapons; (3)destabilizing numbers and types of advanced conventional weapons;
 (4)defense articles or defense services, as those terms are defined in paragraphs (3) and (4), respectively, of section 47 of the Arms Export Control Act (22 U.S.C. 2794);
 (5)defense information, as that term is defined in section 644 of the Foreign Assistance Act of 1961 (22 U.S.C. 2403); or
 (6)items designated by the President for purposes of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).
						2512.Briefing on emerging infectious disease and pandemics
 (a)BriefingNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall provide to the appropriate congressional committees a briefing on the anticipated geopolitical effects of emerging infectious disease (including deliberate, accidental, and naturally occurring infectious disease threats) and pandemics, and their implications on the national security of the United States.
 (b)ContentThe briefing under subsection (a) shall assess— (1)the economic, social, political, and security risks, costs, and impacts of emerging infectious diseases on the United States and the international political and economic system;
 (2)the economic, social, political, and security risks, costs, and impacts of a major transnational pandemic on the United States and the international political and economic system; and
 (3)contributing trends and factor to the matters assessed under paragraphs (1) and (2). (c)Examination of response capacityIn examining the risks, costs, and impacts of emerging infectious disease and a possible transnational pandemic under subsection (b), the Director of National Intelligence shall also examine in the briefing under subsection (a) the response capacity within affected countries and the international system. In considering response capacity, the Director shall include—
 (1)the ability of affected nations to effectively detect and manage emerging infectious diseases and a possible transnational pandemic;
 (2)the role and capacity of international organizations and nongovernmental organizations to respond to emerging infectious disease and a possible pandemic, and their ability to coordinate with affected and donor nations; and
 (3)the effectiveness of current international frameworks, agreements, and health systems to respond to emerging infectious diseases and a possible transnational pandemic.
 (d)FormThe briefing under subsection (a) may be classified. (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the congressional intelligence committees; (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives; and
 (3)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate.
						2513.Report on establishment of Foreign Malign Influence Response Center
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a report on the potential establishment of a center, to be known as the Foreign Malign Influence Response Center that—
 (1)is comprised of analysts from all appropriate elements of the intelligence community, including elements with related diplomatic and law enforcement functions;
 (2)has access to all intelligence and other reporting acquired by the United States Government on foreign efforts to influence, through overt and covert malign activities, United States political processes and elections;
 (3)provides comprehensive assessment, and indications and warning, of such activities; and (4)provides for enhanced dissemination of such assessment to United States policy makers.
 (b)ContentsThe Report required by subsection (a)— (1)shall contain, at a minimum, a discussion of the desirability of the establishment of such center and any barriers to such establishment; and
 (2)may contain any recommendations the Director determines appropriate. 2514.Report on possible exploitation of virtual currencies by terrorist actors (a)Short titleThis section may be cited as the Stop Terrorist Use of Virtual Currencies Act.
 (b)ReportNot later than one year after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of the Treasury, shall submit to Congress a report on the possible exploitation of virtual currencies by terrorist actors. Such report shall include the following elements:
 (1)An assessment of the means and methods by which international terrorist organizations and State sponsors of terrorism use virtual currencies.
 (2)An assessment of the use by terrorist organizations and State sponsors of terrorism of virtual currencies compared to the use by such organizations and States of other forms of financing to support operations, including an assessment of the collection posture of the intelligence community on the use of virtual currencies by such organizations and States.
 (3)A description of any existing legal impediments that inhibit or prevent the intelligence community from collecting information on or helping prevent the use of virtual currencies by international terrorist organizations and State sponsors of terrorism and an identification of any gaps in existing law that could be exploited for illicit funding by such organizations and States.
 (c)Form of reportThe report required by subsection (b) shall be submitted in unclassified form, but may include a classified annex.
					2515.Report on Iranian expenditures supporting foreign military and terrorist activities
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Director of National Intelligence shall submit to Congress a report describing Iranian expenditures in the previous calendar year on military and terrorist activities outside the country, including each of the following:
 (1)The amount spent in such calendar year on activities by the Islamic Revolutionary Guard Corps, including activities providing support for—
 (A)Hezbollah; (B)Houthi rebels in Yemen;
 (C)Hamas; (D)proxy forces in Iraq and Syria; or
 (E)any other entity or country the Director determines to be relevant. (2)The amount spent in such calendar year for ballistic missile research and testing or other activities that the Director determines are destabilizing to the Middle East region.
 (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 2516.Inclusion of disciplinary actions in annual report relating to section 702Section 707(b)(1)(G)(ii) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881f(b)(1)(G)(ii)) is amended by inserting before the semicolon the following: , including whether disciplinary actions were taken as a result of such an incident of noncompliance and the extent of such disciplinary actions.
				
	Passed the House of Representatives July 12, 2018.Karen L. Haas,Clerk
